DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek (EP 3450199 A1).
	Baek discloses a vehicle wheel 10, comprising: a wheel having a rim (unlabeled radially outer portion of the wheel shown in Figs. 1 and 2); a sub-air chamber member 30 serving as a Helmholtz resonator (evident from at least paragraphs [0011]-[0013]), the sub-air chamber member being made of a synthetic resin (note at least paragraphs [0001] and [0011]); and a support member 20 integrated with the sub-air chamber member and joined to the rim (Figs. 2 and 5a; paragraph [0016]), the support member being made of a metal (paragraph [0016]), and wherein the support member is insert molded in the sub-air chamber member (paragraph [0016]).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of the cited references discloses all of the features of at least the independent claim.  For example, Kamiyama (JP2010095104A) teaches a wheel that includes a sub-air chamber 40 made of a synthetic resin (Abstract) and a metal support member 22 integrated with the sub-air chamber and joined to the rim (Fig. 3).  Further, each of the cited U.S. Patent Publications expressly teach a support member being insert molded in the sub-air chamber member as required by claim 2.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617